UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

CAMBRIDGE VALLEY MACHINING, INC.,

                                  Plaintiff,

      -v-                                               1:18-CV-1022
                                                        (DNH/CFH)

HUDSON MFG LLC; BILLIE HUDSON III; and
LAUREN HUDSON,

                                  Defendants.

--------------------------------

APPEARANCES:                                            OF COUNSEL:

BOIES, SCHILLER & FLEXNER LLP                           ADAM R. SHAW, ESQ.
Attorneys for Plaintiff                                 JOHN F. DEW, ESQ.
30 South Pearl Street, 11th Floor
Albany, NY 12207

SMITH, SOVIK, KENDRICK & SUGNET, P.C.                   KAREN G. FELTER, ESQ.
Attorneys for Defendants
250 South Clinton Street, Suite 600
Syracuse, NY 13202


DAVID N. HURD
United States District Judge

                                               ORDER

      Plaintiff Cambridge Valley Machining Inc. brought suit against defendants Hudson

MFG LLC, Billie Hudson III, and Lauren Hudson alleging breach of contract and other claims

under the Uniform Commercial Code.

Pursuant to the oral decision of the Court, entered into the record after hearing oral argument

on November 8, 2018, in Utica, New York, it is hereby
       ORDERED that

       1. Plaintiff's request for a temporary restraining order is DENIED; and

       2. The parties shall appear for oral argument on the pending motion to dismiss the

amended complaint on November 27, 2018, at 11:30 a.m., followed by a hearing on plaintiff's

request for a preliminary injunction.

       IT IS SO ORDERED.




Dated: November 8, 2018
       Utica, New York.




                                             -2-
